Exhibit 10.65

INCENTIVE STOCK OPTION GRANT AGREEMENT

THIS AGREEMENT, made as of this      day of         , 20     between Kindred
Healthcare, Inc. (the “Company”) and                      (the “Participant”).

WHEREAS, the Company has adopted and maintains the Kindred Healthcare, Inc. 2001
Stock Incentive Plan, Amended and Restated (the “Plan”) to promote the interests
of the Company and its Affiliates and stockholders by providing the Company’s
key employees, who are largely responsible for the management, growth and
protection of the business of the Company, incentives and rewards to encourage
them to continue in the employ of the Company.

WHEREAS, the Plan provides for the grant to Participants in the Plan of
incentive stock options to purchase shares of Common Stock of the Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant an
incentive stock option (the “Option”) with respect to                     
(            ) shares of Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is              ,
20    .

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement, as interpreted by the Committee, shall
govern. All capitalized terms used and not defined herein shall have the
meanings given to such terms in the Plan.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $        .

5. Vesting Date.

(a) Except as provided in Section 5(b) and Section 6, the Options shall become
exercisable as follows:

(i)          of the Options shall vest on             .

(ii) An additional              Options shall vest on             .

(iii) An additional              Options shall vest on             .

 

1



--------------------------------------------------------------------------------

(iv) An additional              Options shall vest on             .

(b) Notwithstanding the foregoing, in the event of a Change in Control or the
death or Disability of the Participant while employed with the Company, the
Option shall immediately become fully exercisable.

6. Expiration Date. Subject to the provisions of the Plan and the terms of this
Agreement, the Option shall expire on              ,         . In addition, the
following shall apply to the Option:

(i) In the event that the employment of the Participant with the Company shall
terminate for any reason other than Disability, Retirement, Cause or death
(A) the Option, to the extent that it is exercisable at the time of such
termination, shall remain exercisable for 90 days after such termination, at
which time the Option shall expire, and (B) the Option, to the extent that it is
not exercisable at the time of such termination, shall expire at the
commencement of business on the date of such termination; provided, however,
that the Option shall not be exercisable after the expiration of its term.

(ii) In the event that the employment of the Participant with the Company shall
terminate on account of the Retirement of the Participant, (A) the Participant
shall be entitled to exercise the Option to the extent that the Option is
exercisable at the time of such termination, for 90 days after Retirement, and
(B) the Option, to the extent that it is not exercisable at the time of such
termination, shall expire at the commencement of business on the date of such
termination; provided, however, that the Option shall not be exercisable after
the expiration of its term.

(iii) In the event that the employment of the Participant with the Company shall
terminate on account of the Disability or death of the Participant, the Option
shall become immediately exercisable and the Participant shall be entitled to
exercise the Option at any time within one year after the date of death or
determination of Disability; provided, however, that the Option shall not be
exercisable after the expiration of its term.

(iv) In the event of the termination of the Participant’s employment for Cause,
the Option shall expire at the commencement of business on the date of such
termination.

7. Exercise Procedure. Vested portions of the Option may be exercised, in whole
or in part, by delivery to the Company’s principal office of a written notice of
exercise, to the attention of the Corporate Secretary, no less than three
(3) business days in advance of the effective date of the proposed exercise (the
“Exercise Date”), setting forth the number of shares of Common Stock with
respect to which the Option is to be exercised, the Grant Date of the Option and
the Exercise Date and accompanied by full payment of the exercise price and all
applicable withholding taxes. Applicable withholding taxes shall be calculated
based on the excess of the Fair Market Value of the shares of Common Stock over
the exercise price as of the Exercise Date.

 

2



--------------------------------------------------------------------------------

8. Adjustment Upon Changes in Common Stock.

(a) In the event of any change in the capitalization of the Company or other
corporate change or transaction involving the Company or its securities, the
Committee shall make equitable adjustments in the number and class of shares
subject to the Options outstanding on the date on which such change occurs and
in the exercise price of any such Options.

(b) In the event of (i) a dissolution or liquidation of the Company, (ii) a sale
of all or substantially all of the Company’s assets, (iii) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive securities of another corporation and/or other property, including cash,
the Committee shall either:

(i) cancel each Option outstanding immediately prior to such event (whether or
not then exercisable), and, in full consideration of such cancellation, pay to
the Participant an amount in cash for each share subject to the Option, the
excess of (A) the value of the property (including cash) received by the holder
of a share of Common Stock as a result of such event over (B) the exercise price
of such Option; or

(ii) provide for the exchange of each Option outstanding immediately prior to
such event (whether or not then vested or exercisable) for an option, a stock
appreciation right or a share of restricted stock with respect to, as
appropriate, some or all of the property which a holder of the number of shares
of Common Stock subject to such Option would have received in such transaction
and, incident thereto, make an equitable adjustment in the exercise price of the
option or stock appreciation right, and/or the number of shares or amount of
property subject to the option, stock appreciation right or share of restricted
stock, or, if appropriate, provide for a cash payment to the Participant in
partial consideration for the exchange of the Option.

9. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action.

10. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter

 

3



--------------------------------------------------------------------------------

occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

11. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution
and in accordance with the Plan.

12. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

15. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on Participant’s own behalf, thereby representing that Participant has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.

 

KINDRED HEALTHCARE, INC.

 

By:   Richard A. Lechleiter Title:   Executive Vice President and   Chief
Financial Officer

 

Name of Individual

 

5